Hill, J.
1. There was no error in overruling the motion for a continuance.
2. Under the ruling in Greenfield v. McIntyre, 112 Ga. 691 (38 S. E. 44), before heirs at law of a deceased intestate can recover land which belonged to the estate of such intestate, they must prove that there was no administration on the estate, or that the administrator, if there was one, assented to their bringing the suit. See also Crummey v. Bentley, 114 Ga. 746 (3), 749 (40 S. E. 765); Wilson v. Wood, 127 Ga. 316 (56 S. E. 457). No ease of fraud by an administrator, or other circumstance varying the general rule, as in Anderson v. Goodwin, 125 Ga. 663 (5), 668 (54 S. E. 679), appears in this case.
*133July 17, 1914.
Complaint for land. Before Judge Parker. Clinch superior court. January 25, 1913.
S. Burkhalter and B. W. Cornelius, for plaintiffs in error.
R. G. Dickerson and W. T. Dickerson, contra.
3. The rulings'above cited are controlling in the present case, and under them it was error to overrule the motion for a new trial.

Judgment reversed.


All the Justices concur.